Title: To John Adams from Elbridge Gerry, 20 October 1798
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Cambridge 20th Octr 1798

I have the honor to inform you, that there has lately been published in the Boston Gazettes, a letter signed “Timothy Pickering”, addressed “to P Johnston Esqr of Prince Edward County, (Virginia,) dated the 29th of September last; wherein Mr Pickering, speaking of the dispatches of the Envoys, says, “that Mr. Tallyrand affects an utter ignorance of the person, designated in the dispatches, by the letters W, X, Y, & Z. & in his letter of May 30th, with solemn grimace, requests Mr Gerry, immediately to communicate to him the names for which those letters stand. And Mr Gerry, altho he knew that Tallyrand was much better acquainted with X, Y, & Z, than he was himself, having complied with this insulting request, Mr Tallyrand makes a formal record of their names &c”.
Had Mr Pickering waited untill my return, he would, I presume, have been convinced by my dispatches, of the impropriety of forming his judgment by the representations only of Mr Tallyrand; who had, by the publication of the dispatches of the Envoys, become my antagonist. he would have seen, that I could not, with propriety, have refused a compliance with that insulting request, as he stiled it; that the publication of the dispatches of the Envoys, had rendered me peculiarly obnoxious to the minister; because by my communications only, it appeared, that he had had connection with the intriguers; that the french Government, who were supposed to be implicated in this affair, had a right to demand of me, thro their minister, such information as might be necessary, to confirm his report, respecting the names of the intriguers; & that in such a critical state, to have refused the information, to have thus provoked the french Government, & to have furnished it with a pretext for indignant measures against myself, would have been a rash & unwarrantable act.—Mr Pickering was not well informed, when he asserted, that the dispatches of the Envoys were not published in France, for they were published in some of the northern departments of the Republick. neither is he warranted in his assertion, that “I knew that Tallyrand was much better acquainted with X, Y, & Z than I was myself”. I presumed that this was the case, with respect to Y: but Z I had known in the United States, when driven from St Domingo; & I knew nothing more of his connection, or of X’s with Mr Tallyrand, than what has been communicated to the publick.
Mr Pickering proceeding, states, that “there is one other important fact relative to this business, not mentioned in the dispatches from the envoys, which ought to be universally known, & of the truth of which he has incontrovertible evidence: it is this, “the company, at the private dinner to which Mr Gerry was invited by Mr Tallyrand, consisted of X, Y, & Z. after rising from table, X & Y renewed to Mr Gerry in the room; & in the presence (tho perhaps not in the hearing) of Tallyrand, the money propositions which the Envoys had before rejected”. &c
This “important fact”, notwithstanding “the incontrovertible evidence” which Mr Pickering speaks of, never existed. I dined with Mr Tallyrand but twice, once at his table & once at my own, whilst the other Envoys were in Paris. X, Y, & Z were at his table & Y & Z at mine, with fifteen or twenty other persons, at each dinner. how then it can be said, that “I was invited by Mr Tallyrand at a private dinner” & “that the company consisted of X, Y, & Z”, I am yet to learn. the proposition which X & Y then made, was I think relative to the loan only: be this as it may, it was instantly rejected, by my declaring, that we had neither power or funds for the purpose. this was subsequent to the dates of the letter of the Envoys No 1. & 2, in which we had detailed our conferences with X & Y, on the money propositions. nevertheless, had the Envoys supposed this fact, necessary to have been added to our voluminous communications on the same subject, I was ready to adopt the measure, & to have made it as “universally known” as universally known as the latter.
I shall make, Sir, no further comments on the Letter referred to, because I am persuaded, that your Excellency will be convinced of the errors pointed out, & will be disposed, in the most publick & prompt manner, to do me justice: & because I presume, that Mr Pickering will readily promote the same measure.
I have the honor to remain Dear Sir / with the most perfect respect, / and attachment, your very huml Sert—

E Gerry.